Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 14, is allowable is because the closest prior art of record, US 2016/0065358 by Zhang et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method that includes receiving, by the first intermediate node, the timing packet from the first transceiver; determining a first offset between the first intermediate node and the first transceiver; updating information within a first field within the timing packet with the first offset between the first intermediate node and the first transceiver; receiving the timing packet by a second transceiver, the timing packet including the first field; determining a second offset between the second transceiver and an intermediate node that provided the timing packet to the second transceiver; updating the information within the first field within the timing packet with the second offset between the second transceiver and the intermediate node that provided the timing packet to the second transceiver; and correcting a time of the second transceiver based on the information within the first field. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466